UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [Ö] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-86706 PAPERFREE MEDICAL SOLUTIONS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 7389 98-0375957 (State or Other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification. No.) 121 WEST SYCAMORE ST., KOKOMO, Indiana 46901 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code: (765) 456-1089 Securities registered pursuant to Section 12(b) of the Exchange Act:
